Citation Nr: 1512979	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to radiation exposure during service, for accrued benefits purposes only.

2.  Entitlement to service connection for brain cancer, to include as secondary to radiation exposure during service, for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from June 1954 to December 1957; the Veteran passed away in May 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lung and brain cancers.  The appellant timely appealed that decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the November 2012 rating decision denied service connection claims for lung and brain cancers, without any reference to accrued benefits.  However, in the November 2012 notification letter, the AOJ noted that it had denied the appellant's accrued benefits claims; the issues were likewise noted as being for accrued benefits purposes only in the January 2013 statement of the case, and the Certification of the Appeal, VA Form 8, listed the claims as accrued benefits claims.  The Board had therefore characterized the issues as accrued benefits claims.

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which have been codified at 38 C.F.R. § 3.1010 (2014).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)(1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e).  

These two claims stem from the Veteran's initial claims of service connection received November 3, 2011, prior to his death.  Prior to any decision on those claims, the Veteran died in May 2012.  The appellant in this case requested substitution in correspondence received June 14, 2012.  At this time, no determination has been made by the AOJ as to whether the appellant is an appropriate substitute in this case, nor have they notified her of that decision and given her a chance to submit additional evidence with regards to those claims which might further substantiate those claims.  A remand is therefore necessary for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for purposes of continuing the lung and brain cancer claims that were before the AOJ prior to the Veteran's death.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

2.  If the appellant is determined to be a substitute for the lung and brain cancer claims, the appellant and her representative-after being allowed to submit additional evidence and argument regarding those issues-should be sent a supplemental statement of the case in which entitlement to service connection for lung cancer and brain cancer, both as secondary to radiation exposure during service, are addressed in an appropriate non-accrued benefits fashion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

